Order denying motion of Henry G. Piel, individually and as trustee, to dismiss complaint as against him affirmed, with ten dollars costs and disbursements, with leave to answer within ten days from the entry of the order herein. The agreement upon which plaintiff relies did not involve any sale of personal property by the defendants to him. His agreement was to render services in procuring a purchaser of the brewery corporation, for which he was to be compensated by the defendants as alleged. This agreement he alleges he has performed. It is of no importance that the agreement between Siegel, the purchaser, and the defendants was oral and unenforcible. Plaintiff had performed his part of the agreement by producing a purchaser ready, able and willing to purchase on defendants’ terms, andhe, therefore, earned the compensation promised. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.